DETAILED ACTION
1.	This action is responsive to the communications filed on 12/12/2021.
2.	Claims 1-7, 12-23, are pending in this application.
3.	Claims 1, 4, 6, 12-20, have been amended.
4.	Claims 8-11 have been cancelled.  
5.	Claims 21-23 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
Applicant's arguments filed 12/12/2021 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	First of all, Thornewell cannot teach or suggest the limitations in claim 1 as amended because Thornewell is not even in the same category of technology as that recited in the amended claim 1. It is generally recognized that there are three different strategies for IPv4 to IPv6 conversion: Dual Stack, Tunnels and Protocol Translations. The dual stack strategy uses a dual-stack device with network interfaces that can originate and understand both IPv4 and IPv6 packets, while the other strategies involve manually or dynamically configured tunnels and translation devices. See https://www.juniper.net/documentation/us/en/software/iunos/is- is/topics/concept/ipv6-dual-stack-understanding.html. The dual-stacked device can interoperate equally with 
Thornewell is about a method for dynamic DNS implementation involving application of DNS64 and NAT64 (see at least in paragraphs [0002]-[0004] and [0020] in Thornewell), both of which are related to the Protocol Translation techniques. In contrast, as illustrated in paragraphs [0004]-[0005] in the Specification of the present application and recited in claim 1 as amended, the method according to claim 1 is applied to a rewrite server that receives a resource request message sent by a content delivery network server supporting Dual Stack and returns the resource to a client through the content delivery network server. Thus, claim 1 as amended recites method steps that implement the Dual Stack strategy. Since Thornewell is not about Dual Stack, Thornewell cannot possibly teach or suggest the method as recited in claim 1 as amended. (Applicant’s remarks, Page 9).

In response: The examiner respectfully disagrees. 
In applicant’s argument, applicant cited a juniper.net article. The article states:
A dual-stack device is a device with network interfaces that can originate and understand both IPv4 and IPv6 packets.
Other strategies, such as manually or dynamically configured tunnels and translation devices exist, but dual stacking is often the preferable solution in many scenarios. The dual-stacked device can interoperate equally with IPv4 devices, IPv6 devices, and other dual-stacked devices. When both devices are dual stacked, the two devices agree on which IP version to use.
Similarly to the Juniper.net article’s definition of Dual Stack, Thornewell disclosed that the network traffic management device 110 converts the client device’s 104 DNS request, received in the AAAA format in accordance with the IPv6 protocol, into an IPv4 DNS request for an A record that can be understood by the IPv4 DNS server 102 (Paragraph 47). If the DNS response is in the IPv4 format and has an A resource record, the network traffic management device 110 forms an IPv6 compliant response (Paragraph 49). As such, it is clear to the examiner that the network traffic management device of Thornewell can originate and understand both IPv4 and IPv6 packets and that it can interoperate equally with IPv4 device and IPv6 devices as it is able to format responses to DNS requests in either IPv4 or IPv6. As a note, the only paragraphs that (Paragraph 4), and that “the traditional CDN only supports the coverage of dual stack of the local domain link address but fails to cover the non-local domain link address” (Paragraph 5). There is no clear definition or explanation of Dual Stack. 
However, as Thornewell did not explicitly state that Dual Stack was being utilized, the examiner has cited new art, Lyon. Lyon clearly discloses that IPv6 proxy server 506 (i.e., content delivery network server) comprises a dual stack device that is connected to and configured to natively communicate via both IPv4 and IPv6 networks (Paragraph 29). 
Therefore, the rejection is respectfully maintained.
b.	For example, Thornewell does not teach or suggest "a rewrite server" in claim 1 as amended. As described in paragraphs [0046]-[0048] in Thornewell, the network traffic management device receives the DNS request from the requesting client device and sends the DNS response to the requesting client device. In contrast, in claim 1 as amended, the rewrite server receives the resource request message from the CDN server supporting Dual Stack, receives the response message from the resource server, and returns the updated resource to a client through the CDN server supporting Dual Stack. That is, the rewrite server in claim 1 as amended has direct communication connections with the CDN server and the resource server and does not have a direct communication connection with the client. Therefore, Thornewell does not teach or suggest the rewrite server and what it does as recited in amended claim 1 (Applicant’s remarks, page 10).
In response: The examiner respectfully disagrees. 
The examiner has equated the claimed “rewrite server” to Thornewell’s network traffic management device. Thornewell’s network traffic management device receives a (i.e., resource request message) (Paragraph 46) and receives a DNS response (i.e., response message) from the DNS server 102 (i.e., resource server) (Paragraph 48) and forwards the converted AAAA IPv6 compliant response from the DNS server 102 to the requesting client device (Paragraph 60). Thornewell did not explicitly disclose that the resource request message is sent by a CDN supporting Dual Stack and returns the updated resource to a client through the CDN server supporting Dual Stack. However, newly cited Lyon disclosed that the IPv6 proxy server 506 (i.e., content delivery server) comprises a dual stack device that is connected to and configured to natively communicate via both IPv4 and IPv6 networks. The IPv6 proxy server proxies (i.e., delivers) content from an IPv4 server via an IPv4 network and responds to IPv6 requests with appropriate IPv6 responses (i.e., returns the resource through the CDN server). 
Regarding applicant’s argument that “the rewrite server in claim 1 as amended has direct communication connections with the CDN server and the resource server and does not have a direct communication connection with the client,” it is noted that the features upon which applicant relies (i.e., direct and not direct communications) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is respectfully maintained. 
c.	In addition, Thornewell does not teach or suggest "determining that the first domain name address belongs to a preset domain name" and "encoding a second domain name address in the resource to obtain an encoded domain name address, wherein the first domain name address and the second domain name address do not 
Applicant would like to clarify that the limitation of "the first domain name address and the second domain name address do not belong to the same domain" does not indicate that the two domain name addresses are respectively IPv4 and IPv6 addresses as stated in the Office Action. In fact, as described in paragraphs [0004] and [0101]-[0104] of the Specification of the present application, the above limitations are about determining a local domain address and the transition from a non-local domain link address to the local domain address (for example, a transition from 'www.abc.com' to 'www.dfg.net'). The domain corresponding to 'www.abc.com' is not the same as the domain corresponding to 'www.dfg.net'. 
With the above clarification, it is clear that Thornewell does not teach or suggest 
"determining that the first domain name address belongs to a preset domain name" and "wherein the first domain name address and the second domain name address do not belong to a same domain and the encoded domain name address belongs to the preset domain name” (Applicant’s remarks, Page 10).

	In response: The examiner respectfully disagrees. 
Thornewell disclosed the limitations as claimed (see rejection below). Thornewell disclosed that the network traffic management device 110 generates a prefix, such as a 96-bit prefix (i.e., preset domain name) that identifies one or more gateway devices and attaches the prefix to a DNS response to convert the A DNS (IPv4) response into a AAAA DNS (IPv6) compliant response (Paragraph 36). Thornewell goes on to disclose that in converting the DNS request, the network traffic management device 110 removes one or more bits and headers that are part of the 96-bit prefix of the AAAA IPv6 address format to put the request into the A IPv4 format (Paragraph 47). In other words, the encoded domain name address still belongs to the preset domain, but needs to be altered for the communication to be valid. 
Although applicant has cited a further limiting example of the claim language, it is noted that the features upon which applicant relies (i.e., local domain address and transitioning to a non-local domain link, such as abc.com to dfg.net) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is respectfully maintained. 

Applicant’s arguments with respect to the rest of the claims and their limitations  have been considered but are moot in view of the new grounds of rejection and particularly, newly the newly cited Lyon reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 12-15, 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Thornewell et al. (US 2013/0212240) in view of Lyon (US 2013/0103848).
Regarding claim 1, Thornewell disclosed:
A method for acquiring a resource, applied to a rewrite server (Paragraph 47, network traffic management device), comprising: receiving a resource request message (Paragraph 46, DNS request) based on a first Internet protocol (Paragraph 46, IPv6), wherein the resource request message comprises a first domain name address (Paragraph 46, AAAA record) of the resource that is requested (Paragraph 46, Figure 3, client device is trying to access service from one or more servers by sending a DNS request to DNS server 102. The DNS request is intercepted by the network traffic management device 110 in which the DNS request is compliant with the IPv6 protocol (i.e., based on a first IP). Figure 1, Paragraph 25, showing the clients communicating with IPv6 specific gateway devices 106(1)-(n) (i.e., IPv6 servers). The clients engage in secure communication directly with the network traffic management device and servers 102 via the plurality of gateway devices 106. As shown in Figure 1, the gateway devices 106 are part of the IPv6 network while the servers 102 are part of the IPv4 network);
in response to determining that the first domain name address belongs to a preset domain name (Paragraph 23, client devices provide an interface to make one or more requests to different server-based applications via network. Paragraph 36, the network traffic management device 110 generates a prefix, such as a 96-bit prefix (i.e., preset domain name) that identifies one or more gateway devices and attaches the prefix to a DNS response to convert the A DNS (IPv4) response into a AAAA DNS (IPv6) compliant response. Paragraph 47, in converting the DNS request, the network traffic management device 110 removes one or more bits and headers that are part of the 96-bit prefix of the AAAA IPv6 address format to put the request into the A IPv4 format. Thereby determining the first domain name address belongs to a preset domain name);                                                                                                                                                                                          
decoding the first domain name address to obtain an original domain name address, wherein the original domain name address is used to access a resource server supporting a second Internet protocol (Paragraph 47, network traffic management device 110 converts (i.e., decodes) the client device’s 104 DNS request, received in the AAAA format in accordance with the IPv6 protocol, into an IPv4 DNS request (i.e., original domain name) for an A record that can be understood by the IPv4 (i.e., second internet protocol) DNS server 102 (i.e., resource server)); and
requesting for the resource from the resource server based on the original domain name address (Paragraph 47, after converting the DNS request from the AAAA (IPv6) format to the A (IPv4) format, the network traffic management device 110 forwards the converted A DNS (i.e., original domain name address) request to the appropriate one or more DNS servers);
receiving a response message returned by a resource server, wherein the response message carries the resource obtained according to a first domain name (Paragraph 27, servers 102(1)-102(n) are servers which provide particular web pages corresponding to URL requests and any other services or resources requested by the client device. Paragraph 48, the network traffic management device 110 receives a DNS response from the DNS server 102, if the response is in the AAAA IPv6 format, the DNS response is forwarded to the client);
encoding a second domain name address in the resource to obtain an encoded domain name address, wherein the first domain name address and the second domain name address do not belong to the same domain and the encoded domain name address belongs to the preset domain name, wherein the second domain name address is used to access the resource server supporting the second Internet protocol (Paragraph 47, network traffic management device 110 converts the client device’s 104 DNS request, received in the AAAA format in accordance with the IPv6 protocol, into an IPv4 DNS request for an A record that can be understood by the IPv4  DNS server 102 (i.e., using the DNS request to access the resource server). In converting the DNS request, the network traffic management device 110 removes one or more bits and headers that are part of the 96-bit prefix of the AAAA IPv6 address format to put the request into the A IPv4 format. Paragraph 49, if the DNS response is in the IPv4 format (i.e., second domain name address) and has an A resource record, the network traffic management device 110 forms an IPv6 compliant response (i.e., encoded domain name address). Paragraph 51, attaching prefix bits (i.e., encoding) identifying the selected NAT64 gateway device to the modified IPv6 DNS response. The domains being IPv4 and IPv6 and therefore do not belong to the same domain. Paragraph 54, Figure 3, record address x.x.x.x (i.e., preset domain name));
(Paragraph 51, attaching prefix bits identifying the selected NAT64 gateway device to the modified IPv6 DNS response so that subsequent non-DNS requests from the client device can be directed to that designated NAT64 gateway which has the matching IPv6 address (i.e., updating the resource). Paragraph 60, the network traffic management device 110 forwards the converted AAAA IPv6 compliant response to the requesting client device. At least a portion of the prefix, which contains the identity of the designated network gateway device 106 is stored as a cookie in the client device (i.e., updating)).
While Thornewell disclosed receiving a resource request message (see above), Thornewell did not explicitly disclose receiving a resource request message sent by a content delivery network server supporting Dual Stack, and returning the resource that is updated to a client through a content delivery network server.
However, in an analogous art, Lyon disclosed receiving a resource request message sent by a content delivery network server supporting Dual Stack (Paragraph 29, Figure 5, IPv6 proxy server 506 (i.e., content delivery network server) comprises a dual stack device that is connected to and configured to natively communicate via both IPv4 and IPv6 networks. IPv6 proxy server belongs to the publisher. IPv6 proxy server proxies (i.e., delivers) content from IPv4 server via an IPv4 network. IPv6 proxy server responds to an IPv6 request from a client with an appropriate IPv6 response);
returning the resource that is updated to a client through a content delivery network server (Paragraph 29, IPv6 proxy server responds to an IPv6 request from a client with an appropriate IPv6 response. IPv6 proxy server can also receive client requests for and server IPv4 content).
	One of ordinary skill in the art would have been motivated to combine the teachings of Thornewell with Lyon because the references involve IPv4 and IPv6 interworking, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the content delivery network server request of Lyon with the teachings of Thornewell in order to optimize performance in servicing client requests (Lyon, Paragraph 18).
	Regarding claim 17, the claim is substantially similar to claim 1. Claim 17 recites a non-transitory computer readable storage medium executed by a processor (Thornewell, Paragraph 7, non-transitory computer readable medium having instructions stored thereon that is executed by a processor). Therefore, the claim is rejected under the same rationale. 
Regarding claims 2, 18, the limitations of claims 1, 17, have been addressed. Thornewell and Lyon disclosed:
wherein a version of the first Internet protocol is higher than that of the second Internet protocol (Thornewell, Paragraph 47, network traffic management device 110 converts the client device’s 104 DNS request, received in the AAAA format in accordance with the IPv6 protocol (i.e., first Internet protocol), into an IPv4 (i.e., second Internet protocol) DNS request for an A record that can be understood by the IPv4 DNS server 102).
Regarding claims 3, 19, the limitations of claims 2, 18 have been addressed. Thornewell and Lyon disclosed:
wherein the first Internet Protocol is Internet Protocol Version 6, IPv6 (Thornewell, Paragraph 47, network traffic management device 110 converts the client device’s 104 DNS request, received in the AAAA format in accordance with the IPv6 protocol (i.e., first Internet protocol)).
Regarding claims 6, 15, the limitations of claims 1, 14, have been addressed. Thornewell and Lyon disclosed:
wherein decoding the first domain name address to obtain the original domain name address comprises: replacing a special character in the first domain name address with a dot separator, wherein the special character is any character in a set of characters allowed by an international domain name other than the dot separator (Thornewell, Paragraph 47, in converting the DNS request, the network traffic management device removes one or more bits (i.e., special character) and/or headers that are part of the 96-bit prefix of the AAAA IPv6 address format to put the DNS request into the A IPv4 format. Paragraph 51, attaching prefix bits (i.e., dot separator) identifying the selected NAT64 gateway); and 
determining the original domain name address according to a replaced domain name address and the preset domain name (Thornewell, Paragraph 47, network traffic management device 110 converts the client device’s 104 DNS request, received in the AAAA format in accordance with the IPv6 protocol, into an IPv4 DNS request (i.e., original domain name) for an A record that can be understood by the IPv4 DNS server 102. Paragraph 54, Figure 3, record address x.x.x.x (i.e., preset domain name)).
Regarding claim 7, the limitations of claim 6 have been addressed. Thornewell and Lyon disclosed:
wherein determining the original domain name address according to the replaced domain name address and the 122277-5026-US20preset domain name comprises: deleting the preset domain name contained in the replaced domain name address to obtain the original domain name address (Thornewell, Paragraph 47, in converting the DNS request, the network traffic management device removes (i.e., deletes) one or more bits (i.e., special character) and/or headers that are part of the 96-bit prefix of the AAAA IPv6 address format to put the DNS request into the A IPv4 format).
Regarding claim 12, the limitations of claim 1 have been addressed. Thornewell and Lyon disclosed:
wherein updating the resource according to the encoded domain name address comprises: replacing the second domain name address in the resource with the encoded domain name address to obtain the resource that is updated (Thornewell, Paragraph 49, if the DNS response is in the IPv4 format) and has an A resource record, the network traffic management device 110 forms an IPv6 compliant response (i.e., replacing with the encoded domain name address)).
Regarding claim 13, the limitations of claim 12 have been addressed. Thornewell and Lyon disclosed:
wherein after receiving the response message returned by the resource server and before encoding the second domain name address in the resource to obtain the encoded domain name address, the method further comprises: determining that a type of the resource is a text-type according to a type identification of the resource carried in (Thornewell, Paragraph 22, responses and requests are sent over the network utilizing hyper text transfer protocol); and 
scanning the resource to determine that the resource comprises the second domain 122277-5026-US21name address (Thornewell, Paragraph 49, if the DNS response is in the IPv4 format) and has an A resource record, the network traffic management device 110 forms an IPv6 compliant response).
Regarding claim 14, the limitations of claim 13 have been addressed. Thornewell and Lyon disclosed:
wherein scanning the resource to determine that the resource comprises the second domain name address comprises: scanning the resource with a regular expression, and determining that the resource comprises the second domain name address if it is determined that a string in the resource matches the regular expression, wherein the regular expression is a preset string with a characteristic of the second domain name address (Thornewell, Paragraph 47, seeing if a 96-bit prefix is received (i.e., regular expression) and if so, removing part of the 96-bit prefix to put the request into an IPv4 format).

Claims 4, 20-22, are rejected under 35 U.S.C. 103 as being unpatentable over Thornewell et al. (US 2013/0212240) in view of Lyon (US 2013/0103848) and Torres et al. (US 2016/0308818).
Regarding claims 4, 20, the limitations of claims 1, 17 have been addressed. Thornewell and Lyon disclosed:
(Thornewell, Paragraph 48, the network traffic management device 110 receives a DNS response from the DNS server 102, if the response is in the AAAA IPv6 format, the DNS response is forwarded to the client).
While Thornewell and Lyon disclosed domain name conversion (Thornewell, Paragraph 47), Thornewell and Lyon did not explicitly disclose the content delivery server determines that the first domain name address of the resource belongs to a white list, and the white list comprises a preset domain name supporting domain name conversion.
However, in an analogous art, Torres disclosed the content delivery server determines that the first domain name address of the resource belongs to a white list, and the white list comprises a preset domain name supporting domain name conversion (Paragraph 20, mechanisms for preferential selection or blocking of IP version addresses, e.g., IPv4 and IPv6 addresses. An entity requests a domain bypass list (i.e., whitelist) to ascertain whether or not to proceed by responding to requests with an IPv4 address, an IPv6 address, both, or neither (i.e., content delivery server). The list is dynamically created and updated. Different mechanisms are used to match received hostnames with domain names present in the dynamic bypass list to achieve varying levels of performance. Paragraph 29, having www.facebook.com (i.e., preset domain name) as either an IPv4 or IPv6 address. Paragraph 36, specifying the IP version of the domain name. The DNS request can specify IPv4 or IPv6 (i.e., conversion)).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the white list of Torres with the teachings of Thornewell and Lyon in order to allow for an improved user experience by preferential selection of the IP version (Torres, Paragraph 33). 
Regarding claim 21, the limitations of claim 4 have been addressed. Thornewell, Lyon, and Torres disclosed:
wherein the white list further comprises at least one of a domain name address corresponding to a website served by the content delivery network server and a domain name address which opens a rewrite function corresponding to the rewrite server in the content delivery network server (Torres, Paragraph 29, having www.facebook.com (i.e., domain name) as either an IPv4 or IPv6 address).
For motivation, please refer to claim 4.
Regarding claim 22, the limitations of claim 1 have been addressed. Thornewell and Lyon did not explicitly disclose:
wherein the preset domain name is an extensive domain name which is directed to the rewrite server.
However, in an analogous art, Torres disclosed wherein the preset domain name is an extensive domain name which is directed to the rewrite server (Paragraph 35, in order to implement preferential selection of IPv4 or IPv6, a list of domain names are used at a device such as web proxy server or DNS proxy server (i.e., rewrite server) referred to as a domain bypass list. The bypass list is logically organized to group same level top domains (i.e., extensive) such as .com in a first list and .edu in a second list).
One of ordinary skill in the art would have been motivated to combine the teachings of Thornewell and Lyon with Torres because the references involve using IPv4 and IPv6 addresses, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate extensive domain name of Torres with the teachings of Thornewell and Lyon in order to allow for an improved user experience by preferential selection of the IP version (Torres, Paragraph 33). 

Claims 5, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thornewell et al. (US 2013/0212240) in view of Lyon (US 2013/0103848), Torres et al. (US 2016/0308818), and Ramankutty et al. (US 2008/0112374).
Regarding claims 5, 23, the limitations of claims 4, 20, have been addressed. Thornewell, Lyon, and Torres did not explicitly disclose:
wherein the resource request message further comprises an Internet protocol address and a port number of the resource server.
However, in an analogous art, Ramankutty disclosed wherein the resource request message further comprises an Internet protocol address and a port number of the resource server (Paragraph 19, receiving information about a DNS server’s (i.e., resource server) IP address during PPP negotiation. Paragraph 28, DNS servers IP address and port number).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate IP address and port number of the resource server of Ramankutty with the teachings of Thornewell, Lyon, and Torres in order to advantageously fulfill the request in another network (Ramankutty, Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thornewell et al. (US 2013/0212240) in view of Lyon (US 2013/0103848), and Liu et al. (US 2018/026351).
Regarding claim 16, the limitations of claim 15 have been addressed. Thornewell and Lyon disclosed:
wherein the replaced domain name address comprises a replaced prefix and original path information (Thornewell, Paragraph 36, generating a prefix, such as a 96-bit or other bit size prefix identifying one or more designated network gateway devices, the prefix is attached to the DNS response to convert the A DNS IPv4 into a DNS IPv6 compliant response).
Thornewell and Lyon did not explicitly disclose determining the encoded domain name address according to the replaced domain name address and the preset domain name comprises: superposing the replaced domain name address and the preset domain name to obtain the encoded domain name address, wherein the encoded 
However, in an analogous art, Liu disclosed determining the encoded domain name address according to the replaced domain name address and the preset domain name comprises: superposing the replaced domain name address and the preset domain name to obtain the encoded domain name address, wherein the encoded domain name address is the replaced prefix, the preset domain name, and the original path information in sequence (Paragraph 46, superposing the SSL/TLS onto the HTTP in order to encrypt transmission. Paragraph 102, if the service domain name is www.qq_q.com and the domain name suffix is qcloudcdn.com, the new obtained domain name according to the preset domain name generating rule is www.qqq.com_1.qcloudcdn.com. If that already exists, the serial number is incremented automatically).
One of ordinary skill in the art would have been motivated to combine the teachings of Thornewell and Lyon with Liu because the references involve using CDNs to serve resources, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the superposing of Liu with the teachings of Thornewell and Lyon in order to reduce resource overhead (Liu, Paragraph 33). 

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451   

/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451